DETAILED ACTION
	1.	This action is in response to the application filed on 1/27/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowan et al. (US 5140248).
Regarding claim 1: Rowan et al. disclose (i.e. figures 1-3a) a control device (i.e. control circuit of figures 1-3a) for a power conversion apparatus including an inverter (i.e. 14) that converts DC power (i.e. from 12) into AC power (i.e. output of 14), the control device (i.e. control circuit of figures 1-3a) for the power conversion apparatus comprising: 
a current limiting unit (i.e. figure 1: unit of 20 or figure 3a: 38) that limits a target current value (i.e. I*qs and/or I*ds) to be equal to or smaller than a specified limit value (i.e. maximum values) when the target current value (i.e. I*qs and/or I*ds) is larger than the limit value (i.e. maximum values) (i.e. Col. 5, lines 40-60); and 
a control unit (i.e. 16, 15) that controls the inverter (i.e. 14) on the basis of the target current value (i.e. I*qs and/or I*ds) after current limit processing by the current limiting unit (i.e. process by unit 20).
Regarding claim 2: (i.e. figures 3a) a PI control unit (i.e. unit of 38) that calculates the target current value (i.e. I*qs and/or I*ds) by performing a proportional integration calculation on a deviation between a specified target output voltage (i.e. output of 38a) and an output voltage (i.e. voltage from 38c) of the power conversion apparatus, 
wherein the current limiting unit (i.e. figure 1: unit of 20 or figure 3a: 38) is configured to limit the target current value to be equal to or smaller than the limit value (i.e. Col. 5, lines 40-60) and stop updating (i.e. figures 4-5: return from interrupt after steps 49-52) of an integral operation amount by the PI control unit when the target current value is larger than the limit value (i.e. figures 4-5: see step 49-50).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838